49 So.3d 865 (2010)
Jeffrey Lynn CAIN, Appellant,
v.
STATE of Florida, Appellee.
Nos. 2D08-6138, 2D08-6412.
District Court of Appeal of Florida, Second District.
December 22, 2010.
James Marion Moorman, Public Defender, and Clark E. Green, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Timothy A. Freeland, Assistant Attorney General, Tampa, for Appellee.
SILBERMAN, Judge.
In case no. 2D08-6412, Jeffrey Lynn Cain seeks review of his judgments and sentences for various drug charges, fleeing to elude a law enforcement officer, and resisting or obstructing an officer without violence. Cain entered no contest pleas to these charges in two different cases. The fleeing to elude and resisting charges were also the new law violations that formed the basis for the revocation of Cain's probation in case no. 2D08-6138. We affirm Cain's judgments and sentences and the revocation order on the merits. However, we reverse for correction of a scrivener's error on the revocation order.
Although the second amended affidavit of violation of probation charged a myriad of violations, the State only proceeded on two violations of condition five based on the two new law violations. At the revocation hearing, the court heard evidence and found that Cain violated these two conditions as alleged but did not violate the remainder of the conditions. When the trial court entered its revocation order three weeks later, however, it erroneously stated that Cain admitted to violations of conditions one, three, five, eight, thirteen, and twenty-two. Because this is merely a scrivener's error, we affirm the revocation of Cain's probation but remand for correction of the revocation order to reflect the court's oral pronouncement. See Washington v. State, 37 So.3d 376, 376 (Fla. 1st DCA 2010); Thomas v. State, 902 So.2d 900, 900 (Fla. 4th DCA 2005).
Affirmed and remanded.
WHATLEY and MORRIS, JJ., Concur.